DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 lines 6-7 recite “is communicated” and is suggested to read --is adapted to communicate-- in order to be grammatically correct. 
Claim 11 lines 6-7 recite “is communicated” and is suggested to read --is adapted to communicate-- in order to be grammatically correct. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the flow-guiding channel” in line 2 is confusing, as it is unclear as to which “flow-guiding channel”, the main or auxiliary, is being referenced. Moreover, the limitation “the longitudinal axis of the flow-guiding channel” in lines 1-2 is confusing, as it is unclear if this limitation is meant to be the same as a longitudinal axis of the main flow-guiding body previously claimed, the same as a longitudinal axis of the auxiliary flow-guiding body previously claimed, or a new limitation. 
Regarding claim 7, the limitation “the flow-guiding channel” in line 2 is confusing, as it is unclear as to which “flow-guiding channel”, the main or auxiliary, is being referenced. Furhtermore, the limitations “a third horizontal distance” in line 3 and “a fourth horizontal distance” in lines 4-5 are confusing, as first and second horizontal distances have not yet been claimed.
Regarding claim 16, the limitation “the flow-guiding channel” in lines 1-2 is confusing, as it is unclear as to which “flow-guiding channel”, the main or auxiliary, is being referenced. Moreover, the limitation “the longitudinal axis of the flow-guiding channel” in lines 1-2 is confusing, as it is unclear if this limitation is meant to be the same as a longitudinal axis of the main flow-guiding body previously claimed, the same as a longitudinal axis of the auxiliary flow-guiding body previously claimed, or a new limitation.
Regarding claim 17, the limitation “the flow-guiding channel” in line 2 is confusing, as it is unclear as to which “flow-guiding channel”, the main or auxiliary, is being referenced. Furhtermore, the limitations “a third horizontal distance” in lines 2-3 and “a fourth horizontal distance” in lines 4-5 are confusing, as first and second horizontal distances have not yet been claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samson et al. (US 2016/0325058 A1).
Regarding claim 1, Samson discloses a flow-guiding element adapted to a nebulizer having a nebulizing module (mouthpiece 64 coupled to housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed; medication is aerosolized) (Fig. 2; para. [0056]; para. [0084]), comprising: 
a main flow-guiding body having a main flow-guiding channel (nozzle portion 68 having a channel for air flow) (Fig. 2; para. [0086]); 
and an auxiliary flow-guiding body having at least one auxiliary flow- guiding channel (one of the intake portions 66 with respective channels for air flow) (Fig. 2; para. [0086]); 
wherein the at least one auxiliary flow-guiding channel is communicated with the main flow-guiding channel (intake portions 66 and nozzle 68 have connecting channels for airflow) (Fig. 2; para. [0086]); 
wherein a longitudinal axis of the main flow-guiding body crosses a longitudinal axis of the auxiliary flow-guiding body (longitudinal axis of nozzle 68 crosses the respective longitudinal axis of both intake portions 66) (Fig. 2).
Regarding claim 2, Samson discloses wherein the at least one auxiliary flow-guiding channel has a first opening formed on an end of the auxiliary flow-guiding body (opening of an intake portion 66 channel which merges with the nozzle 68 channel, or alternatively the opening of an intake portion 66 channel farthest from the nozzle 68 channel) (Fig. 2) and a second opening formed on another end of the auxiliary flow-guiding body connected with the main flow-guiding body (the opening of an intake portion 66 channel which merges with the nozzle 68 channel, or alternatively the opening of an intake portion 66 channel farthest from the nozzle 68 channel; both openings are connected to the nozzle 68 body) (Fig. 2), wherein the at least one auxiliary flow-guiding channel has a longitudinal shape for guiding and unifying a number of flowing directions of an environment air introduced from the first opening (intake portions 66 have a longitudinal shape as claimed, and would thus be able to function to guide and unify the air from the environment as claimed) (Fig. 2; para. [0086]).
Regarding claim 3, Samson discloses wherein the main flow- guiding channel has a first flowing path for guiding a first airflow with a plurality of drug particles inside the main flow-guiding channel (nozzle 8 has a flow path in the direction of arrow 74 for the air flow with dispensed medication from the medication canister 52 to the patient) (Fig. 2; para. [0084]), and a second flowing path for guiding a second airflow introduced from the first opening (intake portions 66 have flow paths along their respective arrows for the air from the outside to flow into the nozzle 68) (Fig. 2; para. [0086]).
Regarding claim 4, Samson discloses wherein the auxiliary flow- guiding channel is an oblique flow-guiding channel relative to the main flow-guiding channel, a reverse oblique flow-guiding channel relative to the main flow-guiding channel (top intake portion 66 can be considered oblique or reverse oblique, as it is not perpendicular to the nozzle 68 channel but rather at a slanted angle) (Fig. 2), or a vertical flow-guiding channel relative 12to the main flow-guiding channel (bottom intake portion 66 appears to be oriented perpendicular relative to the nozzle 68 channel) (Fig. 2).
Regarding claim 5, Samson discloses wherein when the flow- guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), the auxiliary flow-guiding channel has a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located that is greater than a second horizontal distance between a center of the second opening and the plane (see annotated Images 1-2 below, bearing in mind the claimed term “horizontal” is relative and can thus currently be broadly interpreted in any direction).



    PNG
    media_image1.png
    723
    537
    media_image1.png
    Greyscale

Image 1. Annotation of Samson Fig. 2 to show distances in one possible interpretation. When the plane where the nebulized module is located as indicated by the dotted line, the bottom intake portion 66 has a higher opening farther from the plane than the lower opening.

    PNG
    media_image2.png
    702
    537
    media_image2.png
    Greyscale

Image 2. Annotation of Samson Fig. 2 to show distances in a second possible interpretation. When the plane where the nebulized module is located as indicated by the dotted line, the top intake portion 66 has a bottom opening farther from the plane than the top opening.
Regarding claim 6, as best understood, Samson discloses wherein the longitudinal axis of the flow-guiding channel crosses the nebulizing module (nozzle 68 longitudinal axis crosses the housing 54 with canister portion 56, canister 52, and valve 53) (Fig. 2).
Regarding claim 7, as best understood, Samson discloses wherein when the flow- guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), the flow-guiding channel has a third horizontal distance between a center of the first opening and a plane where the nebulizing module is located that is smaller than a fourth horizontal distance between a center of the second opening and the plane (see annotated Images 1-2 above, bearing in mind the claimed term “horizontal” is relative and can thus currently be broadly interpreted in any direction)
Regarding claim 11, Samson discloses a nebulizer comprising a nebulizing module and a flow-guiding element connected to the nebulizing module (pulmonary medication dosing device (PMDD) 50 comprising a housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed, connected to a mouthpiece 64; medication is aerosolized) (Fig. 2; para. [0056]; para. [0084]), the flow-guiding element comprising: 
a main flow-guiding body having a main flow-guiding channel (nozzle portion 68 having a channel for air flow) (Fig. 2; para. [0086]); 
and an auxiliary flow-guiding body having at least one auxiliary flow-guiding channel (one of the intake portions 66 with respective channels for air flow) (Fig. 2; para. [0086]); 
wherein the at least one auxiliary flow-guiding channel is communicated with the main flow-guiding channel (intake portions 66 and nozzle 68 have connecting channels for airflow) (Fig. 2; para. [0086]); 
wherein a longitudinal axis of the main flow-guiding body crosses a longitudinal axis of the auxiliary flow-guiding body (longitudinal axis of nozzle 68 crosses the respective longitudinal axis of both intake portions 66) (Fig. 2).
Regarding claim 12, Samson discloses wherein the at least one auxiliary flow-guiding channel has a first opening formed on an end of the auxiliary flow-guiding body (opening of an intake portion 66 channel which merges with the nozzle 68 channel, or alternatively the opening of an intake portion 66 channel farthest from the nozzle 68 channel) (Fig. 2) and a second opening formed on another end of the auxiliary flow-guiding body connected with the main flow-guiding body (the opening of an intake portion 66 channel which merges with the nozzle 68 channel, or alternatively the opening of an intake portion 66 channel farthest from the nozzle 68 channel; both openings are connected to the nozzle 68 body) (Fig. 2), wherein the at least one auxiliary flow-guiding channel has a longitudinal shape for guiding and unifying a number of flowing directions of an environment air introduced from the first opening (intake portions 66 have a longitudinal shape as claimed, and would thus be able to function to guide and unify the air from the environment as claimed) (Fig. 2; para. [0086]).
Regarding claim 13, Samson discloses wherein the main flow-guiding channel has a first flowing path for guiding a first airflow with a plurality of drug particles inside the main flow-guiding channel (nozzle 8 has a flow path in the direction of arrow 74 for the air flow with dispensed medication from the medication canister 52 to the patient) (Fig. 2; para. [0084]), and a second flowing path for guiding a second airflow introduced from the first opening (intake portions 66 have flow paths along their respective arrows for the air from the outside to flow into the nozzle 68) (Fig. 2; para. [0086]).
Regarding claim 14, Samson discloses wherein the auxiliary flow-guiding channel is an oblique flow-guiding channel relative to the main flow- guiding channel, a reverse oblique flow-guiding channel relative to the main flow-guiding channel (top intake portion 66 can be considered oblique or reverse oblique, as it is not perpendicular to the nozzle 68 channel but rather at a slanted angle) (Fig. 2), or a vertical flow-guiding channel relative to 14the main flow-guiding channel (bottom intake portion 66 appears to be oriented perpendicular relative to the nozzle 68 channel) (Fig. 2).
Regarding claim 15, Samson discloses wherein when the flow-guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), the flow-guiding channel has a first horizontal distance between a center of the first opening and a plane where the nebulizing module is located that is greater than a second horizontal distance between a center of the second opening and the plane (see annotated Images 1-2 above, bearing in mind the claimed term “horizontal” is relative and can thus currently be broadly interpreted in any direction).
Regarding claim 16, as best understood, Samson discloses wherein the longitudinal axis of the flow-guiding channel crosses the nebulizing module (nozzle 68 longitudinal axis crosses the housing 54 with canister portion 56, canister 52, and valve 53) (Fig. 2).
Regarding claim 17, as best understood, Samson discloses wherein when the flow-guiding element is connected with the nebulizer (mouthpiece 64 connected to the housing 54 with canister portion 56, medication canister 52, and valve 53, through which the medication is dispensed and aerosolized) (Fig. 2; para. [0056]; para. [0084]), the flow-guiding channel has a third horizontal distance between a center of the first opening and a plane where the nebulizing module is located that is smaller than a fourth horizontal distance between a center of the second opening and the plane (see annotated Images 1-2 above, bearing in mind the claimed term “horizontal” is relative and can thus currently be broadly interpreted in any direction).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samson as applied to claims 1, 4, 11, and 14 above.
Regarding claims 8 and 18, Samson discloses the invention as previously claimed, but does not explicitly disclose wherein the vertical flow-guiding channel has an included angle of 90 degrees relative to the main flow-guiding channel.
However, Samson does suggest in a figure that the vertical flow-guiding channel has an included angle of 90 degrees relative to the main flow-guiding channel (bottom intake portion 66 appears to be oriented perpendicular relative to the nozzle 68 channel) (Samson; Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device such that the vertical flow-guiding channel has an included angle of 90 degrees relative to the main flow-guiding channel, as suggested by Samson, for the purpose of ensuring the air intake from outside the device is directed towards the sensor 70 (Samson; Fig. 2; para. [0086]).
Regarding claim 10 and 20, Samson discloses further comprising at least one lateral hole (bottom intake portion 66) (Samson; Fig. 2) passing through the main flow-guiding body and communicated with the main flow-guiding channel (bottom intake portion 66 and nozzle 68 have connecting channels for airflow; bottom intake portion 66 passes through the wall of nozzle portion 68) (Samson; Fig. 2; para. [0086]), wherein a diameter of the at least one auxiliary flow-guiding channel is smaller than a diameter of the main flow-guiding channel (top intake portion 66 diameter is smaller than the nozzle portion 68 diameter) (Samson; Fig. 2), but does not explicitly disclose a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel.
However, Samson does suggest a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel (bottom intake portion 66 appears to be oriented larger than the top intake portion 66 as illustrated in the annotated Image 3 below; Samson teaches the diameter of one or more auxiliary flow channels may have a diameter configured to reduce an associated Reynold’s number for less flow turbulence) (Samson; Fig. 2; para. [0091]; see annotated Image 3 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device such a diameter of the at least one lateral hole is larger than the diameter of the at least one auxiliary flow-guiding 13channel, as suggested by Samson, for the purpose of reducing an associated Reynold’s number, thereby reducing flow turbulence, to improve the signal to noise ratio for the flow sensor (Samson; Fig. 2; para. [0091]).

    PNG
    media_image3.png
    637
    422
    media_image3.png
    Greyscale

Image 3. Annotation of Samson Fig. 2 to show that the bottom intake portion 66 appears smaller than the top intake portion 66, as evidenced by the two lines of equivalent length annotated into each intake portion 66 near the arrows for comparison. 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Samson as applied to claims 4 and 14 above, and further in view of Power et al. (US 2005/0011514 A1).
Regarding claims 9 and 19, Samson discloses the invention as previously claimed, but does not disclose wherein the main flow-guiding body is connected with a mouthpiece.
However, Power teaches a nebulizer to deliver medicament (Power; abstract) wherein the main flow-guiding body is connected with a mouthpiece (outlet port 22 has an extension piece 23 with releasable mouthpiece 24) (Power; Figs. 4-6; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Samson device by including a mouthpiece, such that the main flow-guiding body is connected with a mouthpiece, as taught by Power, for the purpose of providing the device with a structure which a user can grip with their teeth and then use their lips to form a seal around (Power; para. [0087]), thereby helping to ensure the aerosolized medicament is inhaled by the user and is not leaked into the surrounding atmosphere. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0158477 A1 by Dhuper et al. is considered to be relevant as it discloses a conduit body with an angled port and a straight port, and which connects to a nebulizer. 
US 5,507,281 by Kuhnel et al. is considered to be relevant as it discloses an inhaler with a nozzle having two side conduits branching from the main conduit, one angled and one straight. 
US 2009/0050149 A1 by Von Schuckmann is considered to be relevant as it discloses an inhaler having a nozzle with two side conduits to the atmosphere.
US 2010/0071688 A1 by Dwyer is considered to be relevant as it discloses an adaptor for coupling an inhaler to a breathing circuit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785